Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dwayne Curtis Deleston appeals the district court’s order denying relief on his complaint filed pursuant to 42 U.S.C. § 1983 (2006) and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Deleston v. United States Dep’t of Justice, No. 6:10-444-DCN, 2011 WL 2693174 (D.S.C. July 11, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.